DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered. 

Status of the Claims
Claims 1 – 12, 16 – 19, and 21 – 23 have been cancelled. Claims 13 and 24 have been amended. Claims 14 – 15 and 20 are as previously presented. Claims 25 – 30 are new. Therefore, claims 13 – 15, 20, and 24 – 30 are currently pending and have been considered below.

Claim Objections
Claims 15 and 25 are objected to because of the following informalities. Appropriate correction is required.
Claim 15 recites, “causing cooling a top portion ....” This language is grammatically incorrect. It appears this should instead recite, “causing cooling of a top portion ...” or “cooling a top portion ...”;
Claim 25 recites, “receiving wood pieces in said pressure vessel” in line 2. Examiner would suggest amending to “receiving wood pieces in a pressure vessel” to establish proper antecedent basis. However, claim 25 introduces new matter as described below, potentially rendering this objection moot.


Response to Amendment
	Applicant’s amendment overcomes all previously set-forth rejections under 35 U.S.C. 112(b), 102(a)(1), and 103. However, Applicant’s amendment necessitates new rejections as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites, “The method of claim 13 further comprising introducing ozone to said wood containment vessel prior to said causing said contents of said pressure vessel to come in contact with said wood pieces.” Claim 13 recites, “introducing ozone to said wood containment vessel ....” Therefore, claim 24 indicates that ozone is introduced to said wood containment vessel a second time (in addition to the “introducing ozone to said wood containment vessel ...” recited in claim 13). However, the disclosure as filed does not provide written support for introducing ozone to the wood containment vessel a second time. If Applicant intends to indicate that the step of introducing ozone, recited in claim 24, is the same step of introducing ozone as that recited in claim 13 (and wherein the step of introducing ozone recited in 

Regarding new claim 25, the disclosure as filed does not provide written support for “receiving wood pieces in said pressure vessel; introducing ozone to said wood pieces in said pressure vessel prior to receiving unprocessed alcohol spirits in said pressure vessel; pressurizing said alcohol spirits in said pressure vessel with carbon dioxide to a predefined pressure.” That is, the disclosure does not provide support for performing the step of introducing ozone to the wood pieces in the same vessel in which the alcohol spirits are pressurized.
Claims 26 – 27 are also rejected due to their dependency on claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites, “causing contents of said pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure.” It is unclear what the “contents” of the pressure vessel are. Specifically, it appears that the claimed contents of said pressure vessel include the wood pieces and the unprocessed alcohol spirits, since claim 25 first recites, “receiving wood pieces in said pressure vessel” and “introducing ozone to said wood pieces in said pressure vessel prior to receiving unprocessed alcohol spirits in said pressure vessel.” It is noted, however, that claim 25 does not positively recite a step of “receiving unprocessed alcohol spirits in said pressure vessel.” If the contents of the pressure vessel include the wood pieces and the unprocessed alcohol spirits, then the limitation wood pieces while said maintaining at least said predefined pressure” is indefinite because it is unclear how the contents (the wood pieces and the unprocessed alcohol spirits) come in contact with “wood pieces.” That is, the wood pieces are in the pressure vessel, and would not come in contact with themselves. Additionally, the disclosure does not indicate that the wood pieces in the pressure vessel come in contact with another set of “wood pieces.” 
Claims 26 – 27 are also rejected due to their dependency on claim 25.

Claim 28 recites, “causing contents of said second pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure.” Since claim 28 first recites, “receiving unprocessed alcohol spirits in a second pressure vessel” and “receiving said processed wood pieces in said second pressure vessel,” it appears that the contents of said second pressure vessel include the alcohol spirits and the processed wood pieces. Therefore, the limitation, “causing contents of said second pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure” is indefinite because it is unclear how the contents (the alcohol spirits and the processed wood pieces) come in contact with “wood pieces.” That is, the wood pieces are in the second pressure vessel, and would not come in contact with themselves. Additionally, the disclosure does not indicate that the wood pieces in the second pressure vessel come in contact with another set of “wood pieces.” Please see the “Suggested Amendments” section below.

Claim 28 recites, a “first pressure vessel” and a “second pressure vessel.” However, the last limitation in claim 28 recites, “removing processed alcohol spirits from said pressure vessel.” Since the alcohol spirits are received into the second pressure vessel and are pressurized in the second pressure vessel, Examiner is interpreting “said pressure vessel” in the last limitation as “the second pressure vessel.” Applicant should replace “said pressure vessel” with “said second pressure vessel” if this is the correct interpretation.  Please see the “Suggested Amendments” section below.
Claims 29 – 30 are also rejected due to their dependency on claim 28.


Allowable Subject Matter
Claims 13 – 15 and 20 are allowed, for the same reasons as those stated in the “Allowable Subject Matter” section of the Office action dated 10/14/2021. Claims 28 – 30 would be allowable, for the same reasons as those stated in the “Allowable Subject Matter” section of the Office action dated 10/14/2021, if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Suggested Amendments
Below are suggested amendments to overcome some of the objections / rejections described above:
Claim 15: “further comprising 
Claim 24: “The method of claim 13, wherein said introducing ozone to said wood containment vessel is performed prior to said causing said contents of said pressure vessel to come in contact with said wood pieces.”
Claim 28: “causing said alcohol spirits in said processed wood pieces while said maintaining at least said predefined pressure”
Claim 28: “removing processed alcohol spirits from said second pressure vessel”.

Applicant’s representative is invited to contact Examiner Elizabeth Sims at 571-272-3037 to resolve any additional issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761